
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.1


AMENDMENT NO. 4 TO LOAN AGREEMENT


        THIS AMENDMENT NO.4 TO LOAN AGREEMENT (this "Amendment"), dated as of
August 7, 2008, is entered into by and between Union Bank of California, N.A.
("Bank") and Crocs, Inc., a Delaware corporation ("Borrower"), with reference to
the following facts:

RECITALS

        A.    Borrower and Bank are parties to that certain Loan Agreement,
dated as of May 8, 2007 (as heretofore amended, the "Loan Agreement"), pursuant
to which Bank has provided Borrower with certain credit facilities.

        B.    Borrower has requested that Bank waive Borrower's default under
the minimum EBITDA covenant set forth in Section 4.6 of the Loan Agreement for
the fiscal quarter of Borrower ended June 30, 2008.

        C.    Bank is willing to grant such waiver to Borrower, but only on the
terms and conditions set forth below.

        NOW, THEREFORE, in consideration of the waiver herein granted by Bank to
Borrower, and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the parties hereby agree as follows:

        1.     Initially capitalized terms used in this Amendment (including,
without limitation, in the recitals hereto) without definition shall have the
respective meanings given thereto in the Loan Agreement.

        2.     Bank hereby waives, for the fiscal quarter of Borrower ended
June 30, 2008, and only for such fiscal quarter, compliance by Borrower with the
minimum EBITDA covenant set forth in Section 4.6 of the Loan Agreement, and
agrees that such noncompliance shall not constitute an Event of Default under
the Loan Agreement, or under the Loan Agreement as amended by this Amendment.
The waiver here given is specific to the covenant, and for the fiscal quarter,
referred to above and shall not operate as a waiver of compliance by Borrower
with any other covenants set forth in the Loan Agreement, or in the Loan
Agreement as amended by this Amendment, or with the covenant referred to above
for any other fiscal quarter of Borrower.

        3.     Section 1.1.1 of the Loan Agreement is amended to read as
follows:

1.1.1 The Revolving Loan. During the period commencing on the date of that
certain Amendment No. 4 to Loan Agreement, by and between Bank and Borrower, and
ending on September 30, 2008, Bank will loan to Borrower an amount not to exceed
Forty Million Dollars ($40,000,000) outstanding in the aggregate at any one
time. During the period commencing on October 1, 2008 and ending on December 31,
2008, Bank will loan to Borrower an amount not to exceed Thirty Million Dollars
($30,000,000) outstanding in the aggregate at any one time. The foregoing
reducing revolving loan is hereinafter referred to as the "Revolving Loan". The
proceeds of the Revolving Loan shall be used for Borrower's general working
capital purposes and for the issuance of letters of credit. Borrower may borrow,
repay and reborrow all or part of the Revolving Loan in amounts of not less than
Five Hundred Thousand Dollars ($500,000) in accordance with the terms of the
Revolving Note (defined below). All borrowings of the Revolving Loan must be
made before December 31, 2008 at which time all unpaid principal and interest of
the Revolving Loan shall be due and payable. The Revolving Loan shall be
evidenced by Bank's standard form of commercial promissory note (the "Revolving
Note"). Bank shall enter each amount borrowed and repaid in Bank's records and
such entries shall be deemed correct. Omission of Bank to make any such

--------------------------------------------------------------------------------



entries shall not discharge Borrower of its obligation to repay in full with
interest all amounts borrowed. The Revolving Loan shall be subject to the
following sublimits:

        (a)   Standby L/C Line in an amount not to exceed Four Million Five
Hundred Thousand Dollars ($4,500,000); and

        (b)   Commercial L/C Line in an amount not to exceed Four Million Five
Hundred Thousand Dollars ($4,500,000);

provided that the aggregate amount available to be drawn under all outstanding
Standby L/Cs and Commercial L/Cs plus the aggregate amount of unpaid
reimbursement obligations under drawn Standby L/Cs and Commercial L/Cs shall not
exceed Four Million Five Hundred Thousand Dollars ($4,500,000) and shall reduce,
dollar for dollar, the maximum amount available under the Revolving Loan..

        4.     The final sentence of Section 1.1.1.1 of the Loan Agreement is
amended to read as follows:

No Standby L/C shall expire later than December 31, 2008.

        5.     The final sentence of Section 1.1.1.2 of the Loan Agreement is
amended to read as follows:

No Commercial L/C calling for drafts at sight shall expire more than ninety
(90) days from the date of its issuance, and in no event later than December 31,
2008; no Commercial L/C calling for usance drafts shall expire more than ninety
(90) days from the date of its issuance, and in no event later than the date
which precedes December 31, 2008 by the number of days in the maximum period of
usance provided for by such Commercial L/C.

        6.     Section 4.5 of the Loan Agreement is amended by the addition of a
new Subsection 4.5(i) to read as follows:

        (i)    Within thirty (30) days after the end of each calendar month, a
statement showing Borrower's consolidated sales for such calendar month and
Borrower's consolidated EBITDA and consolidated cash and cash-equivalents as at
the end of such calendar month.

7.Section 4.6 of the Loan Agreement is amended to read as follows:


4.6 Discrete Quarterly EBITDA. Borrower will achieve EBITDA, determined on the
last day of any fiscal quarter of Borrower ending on or after September 30,
2008, of not less than Twelve Million Dollars ($12,000,000). "EBITDA" means
earnings before interest, taxes, depreciation, amortization, cash and non-cash
charges out of the ordinary course of business and non-cash stock-based
compensation for the one (1) or three (3) month period, as the case may be,
immediately preceding the date of calculation.

        8.     The effectiveness of this Amendment shall be subject to the prior
satisfaction of each of the following conditions:

        (a)   Bank shall have received an original of this Amendment, duly
executed by Borrower;

        (b)   Borrower shall have executed and delivered to Bank the Revolving
Note and such other documents and instruments as Bank may reasonably require;
and

        (c)   Borrower shall have paid Bank a waiver fee in the amount of Forty
Thousand Dollars ($40,000.00).

        9.     Miscellaneous.

        (a)   Survival of Representations and Warranties.    All representations
and warranties made in the Loan Agreement or in any other documents or
instruments relating thereto, including without limitation any Loan Documents
furnished in connection with this Amendment, shall survive the execution and
delivery of this Amendment and the other Loan Documents, and no investigation by
Bank or any closing shall affect the representations and warranties or the right
of Bank to rely thereon.

--------------------------------------------------------------------------------



        (b)   No Events of Default.    Borrower is not aware of any events which
now constitute, or with the passage of time or the giving of notice, or both,
would constitute, an Event of Default under the Loan Agreement.

        (c)   Reference to Loan Agreement.    The Loan Agreement, each of the
other Loan Documents, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms of this Amendment,
or pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference therein to the Loan Agreement shall mean a
reference to the Loan Agreement as amended hereby.

        (d)   Loan Agreement Remains in Effect.    The Loan Agreement and the
other Loan Documents remain in full force and effect and Borrower ratifies and
confirms its agreements and covenants contained therein. Borrower hereby
confirms that, after giving effect to this Amendment, no Event of Default exists
as of the date hereof.

        (e)   Severability.    Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

        (f)    APPLICABLE LAW.    THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN THE STATE OF CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.

        (g)   Successors and Assigns.    This Amendment is binding upon and
shall inure to the benefit of Bank and Borrower and their respective successors
and assigns; provided, however, that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Bank.

        (h)   Counterparts.    This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

        (i)    Headings.    The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

        (j)    NO ORAL AGREEMENTS.    THIS AMENDMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN BANK AND
BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN BANK AND BORROWER.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have entered into this Amendment by
their respective duly authorized officers as of the date first above written.


CROCS, INC.
 
 
By:
 
/s/ RUSSELL C. HAMMER


--------------------------------------------------------------------------------

Title: Chief Financial Officer, Senior Vice President—Finance and Treasurer
 
 
Address:
6328 Monarch Park Place
Niwot, Colorado 80503
Attention: Keith Love, Treasury Manager
Telecopier: (303) 858-7048
Telephone: (303) 848-7084
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
/s/ JON STRAYER


--------------------------------------------------------------------------------

Title: Vice President
 
 
Address:
530 B Street, 4th Floor
San Diego, California 92101
Attention:
Telecopier:
Telephone:
 
 

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 4 TO LOAN AGREEMENT
